Citation Nr: 1437303	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to February 1957. 

This matter originates from multiple rating decisions issued by the RO. 

The history of the appeal is convoluted; however, in pertinent part, the Board issued a July 2012 decision granting service connection for a respiratory disability and remanding the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a total disability rating based on unemployability (TDIU).  Specifically, the Board remanded the hearing loss rating issue for additional development and remanded the issue of TDIU for readjudication.  

In August 2012, the RO issued a rating decision effectuating the grant of service connection for a respiratory disability and assigning an initial 100 percent rating for that disability throughout the appellate period.  The RO also issued an August 2012 deferred rating action informing the Veteran that the issue of entitlement to a TDIU was moot due to the 100 percent disability rating assigned for the respiratory disability. 

The Board issued a January 2014 decision denying the Veteran entitlement to a compensable rating for his service-connected bilateral hearing loss and finding his appeal as to entitlement to TDIU is moot.  Additionally, the Board added the issue of entitlement to SMC to the appeal in accordance with Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim.").  See 38 C.F.R. § 19.35 (certification is for administrative purposes only and does not serve to either confer or deprive the Board of jurisdiction over an issue.).  The Board remanded the issue on appeal for additional development of the record.  The development has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of Virtual VA records revealed duplicates of existing VBMS documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is service-connected for bullous emphysema, status post lobectomy (100 percent disabling) and bilateral hearing loss (non-compensable).

2. The Veteran is not permanently housebound by reason of his service-connected bullous emphysema, status post lobectomy.


CONCLUSION OF LAW

The criteria for the assignment of SMC have not been met.  38 U.S.C.A. §§ 1114(s) (1), 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the Veterans Claims Assistance Act (VCAA) notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examination is adequate to make a determination on the issue herein decided.

In January 2014, the Board remanded the claim for additional development.  In response to those remand directives, the AOJ afforded the Veteran a new VA examination in January 2014 and adjudicated the issue of entitlement to SMC in June 2014.  The AOJ has substantially complied with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Special monthly compensation is payable where the Veteran has a single service-connected disability rated at 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, service connection is established for bullous emphysema, status post lobectomy (100 percent) and bilateral hearing loss (non-compensable).  Although the Veteran's bullous emphysema is rated as total (100 percent), he does not have additional disabilities independently rated at 60 percent or more.  His additional disability (bilateral hearing loss) is non-compensable.  Therefore, the Veteran does not satisfy this particular requirement and special monthly compensation is not payable in this regard. 

Therefore, this case turns on whether the Veteran is permanently housebound by reason of service-connected bullous emphysema - i.e., is he substantially confined as a direct result of service-connected bullous emphysema to his dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and is it reasonably certain that the bullous emphysema and resultant confinement will continue throughout his lifetime?  To that end, a January 2014 report of VA examination reflects that the Veteran was receiving the maximum oxygen prescription available for his service-connected respiratory disorder.  He was not permanently bedridden or currently hospitalized and was able to travel beyond his domicile.  It was noted that he had traveled alone to the examination.

The Veteran reported that his typical daily activities included sitting in a chair all day long and occasionally walking around his house, 30 feet at a time (10 times per day).  Regarding his ability to protect himself from daily hazards or dangers, the Veteran reported that he never experienced dizziness, that he had no memory loss, and that imbalance did not affect his ability to ambulate.  However, there were other body parts or system impairments that affected his ability to protect himself from his daily environment.  To that end, he reported that he experienced shortness of breath from walking 30 feet.  He was, however, able to drive his car without impairment.

The Veteran could walk without the assistance from another person and did not need aid for ambulation.  He was able to leave his home to drive his wife to the grocery store but stayed in the car while she shopped.  He reported that his best corrected vision was 5/200 or worse in both eyes.  He had no deformity of the spine or abnormal function of his upper or lower extremities.

The examiner opined that it was less likely as not (probability of less than 50 percent) that this Veteran was confined to his domicile or permanently housebound.  The examiner explained that the Veteran continued to drive his wife to the grocery store and reported he had no difficulty with driving.  He was able to ambulate unassisted for short distances.  While walking from his house to the garage caused him to become short of breath, he was able to regain his breath once he reached his car and sat for a few minutes before departing.  He drove to medical encounters and was capable of departing his home alone and unassisted.  He took his oxygen with him everywhere he went and also carried a portable concentrator in addition to his oxygen tanks.  Further, there was no acceleration of his pulmonary decline following renal tumor removal and subsequent chemotherapy. 

On this record, the evidence does not serve to establish that the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of his service-connected bullous emphysema.  Rather, the evidence demonstrates that he was able to travel beyond his domicile.  He drives his wife to the grocery store and drives to medical appointments.  Although the Board acknowledges that he takes his oxygen with him everywhere and carries with him a portable concentrator in addition to his oxygen tanks, he is capable of departing his home alone and unassisted.

There is simply no evidence that indicates that the Veteran is permanently housebound because of his service-connected bullous emphysema.  Further, the Veteran makes no intelligible argument that suggests that he is permanently housebound. 

Consequently, these basic requirements for payment of special monthly compensation are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim for entitlement to SMC must be denied.


ORDER

Entitlement to SMC is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


